TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00571-CV



                                 City of Garland, Appellant

                                               v.

                        Public Utility Commission of Texas, Appellee


        DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS



                           MEMORANDUM OPINION


              The Public Utility Commission of Texas has filed a Motion to Abate for 120 Days

Pending Adoption of Amended Rule. We grant the motion.

             This appeal is abated until June 25, 2007. This Court’s order staying enforcement of

portions of the challenged rule, signed September 29, 2006, and modified by order signed

January 12, 2007, will remain in effect during the abatement. The parties may move to lift

the abatement or to extend the abatement.

              Ordered February 27, 2007.




                                            G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop